 EXHIBIT 10.52

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

AMENDATORY AGREEMENT, dated the 29th day of December, 2008 by and between
VORNADO REALTY TRUST (the “Company”) and SANDEEP MATHRANI (“Employee”).

 

WHEREAS, the Company and Employee entered into an Employment Agreement on
February 22, 2005 but effective as of January 1, 2005 (the “Employment
Agreement”) to set forth the terms of Employee’s employment by the Company; and

 

WHEREAS, the Company and Employee desire to amend the Employment Agreement to
conform its terms with final regulations promulgated by the Internal Revenue
Service under Section 409A of the Internal Revenue Code of 1986, as amended;

 

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein and for other good and valuable consideration, the receipt, adequacy and
legal sufficiency of which are hereby acknowledged, the Company and Employee
mutually agree as follows:

 

1.         Section 8(b) of the Employment Agreement is hereby amended in its
entirety, to read as follows:

 

“(b)     If Employee's employment is terminated pursuant to Sections 6(a), 6(d)
or 6(g) the Company shall pay Employee as soon as administratively feasible
following the Date of Termination but in no event later than seventy (70) days
after the Date of Termination his accrued but unpaid Base Salary through the
Date of Termination at the rate in effect at the time Notice of Termination is
given, and the Company shall have no further obligations to Employee under this
Agreement; provided, that, Employee shall be entitled to any other benefit or
payment provided pursuant to any plan or policy of the Company in accordance
with such plan's or policy's terms.”

 

2.         Section 8(c) of the Employment Agreement is hereby amended in its
entirety, to read as follows:

 

“(c)     If Employee's employment is terminated pursuant to Sections 6(e) or
6(f), the Company shall pay to Employee (A) his accrued and unpaid Base Salary
through the Date of Termination and (B) a payment (the "Severance Payment")
equal to the Severance Multiple (as defined below) times the sum of (i)
Employee's then current Base Salary and (ii) the average of the Bonus earned by
Employee, if any, in each of the two fiscal years immediately preceding the Date
of Termination, or if Employee has been employed less than two fiscal years,
such average

 



V8887/41

01/05/2009 4475600.3

 

--------------------------------------------------------------------------------

shall be deemed to be $500,000. The payment described in clause (A) shall be
made as soon as administratively feasible following the Date of Termination but
in no event later than seventy (70) days after the Date of Termination and the
payment described in clause (B), subject to the provisions of Section 8(e),
shall be paid ratably in accordance with the Company's customary payroll
practices over the one year period following the Date of Termination. In
addition, if Employee's employment is terminated pursuant to Section 6(f), he
shall be provided with an office and secretarial support for the 90-day period
following such termination. During the period from the effective date of this
Agreement until January 1, 2007, the "Severance Multiple" will equal two,
thereafter the "Severance Multiple" will equal one."

 

3.         Section 8(d) of the Employment Agreement is hereby amended in its
entirety, to read as follows:

 

“(d)     If Employee's employment is terminated pursuant to Section 6(b), the
Company shall pay to Employee's estate as soon as administratively feasible
following the Date of Termination but in no event later than seventy (70) days
after the Date of Termination (i) his accrued but unpaid Base Salary through the
Date of Termination at the rate then in effect; and (ii) a pro rata portion
(based on the number of days elapsed in the Company's fiscal year through the
Date of Termination) of Employee's Bonus for the fiscal year in which the Date
of Termination occurs.”

 

4.         Section 8(e) of the Employment Agreement is hereby amended in its
entirety, to read as follows:

 

“(e)     409A Compliance. Notwithstanding the foregoing, if necessary to comply
with the restriction in Section 409A(a)(2)(B) of the Internal Revenue Code of
1986, as amended (the “Code”) concerning payments to “specified employees”, any
payment on account of Employee’s separation from service that would otherwise be
due hereunder within six months after such separation shall nonetheless be
delayed until the first business day of the seventh month following Employee’s
date of termination and the first such payment shall include the cumulative
amount of any payments that would have been paid prior to such date if not for
such restriction, together with interest on such cumulative amount during the
period of such restriction at a rate, per annum, equal to the applicable federal
short-term rate (compounded monthly) in effect under Section 1274(d) of the Code
on the date of termination. For purposes of Section 8 hereof, Employee shall be
a “specified employee” for the 12-month period beginning on the first day of the
fourth month following each “Identification Date” if he is a “key employee” (as
defined in Section 416(i) of the Code without regard to

 

-2-

 



 

--------------------------------------------------------------------------------

Section 416(i)(5) thereof) of the Company at any time during the 12-month period
ending on the “Identification Date.” For purposes of the foregoing, the
Identification Date shall be December 31. Notwithstanding anything contained
herein to the contrary, Employee shall not be considered to have terminated
employment with the Company for purposes of Section 8 hereof unless he would be
considered to have incurred a “termination of employment” from the Company
within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).”

 

5.         Section 14 of the Employment Agreement is hereby amended in its
entirety, to read as follows:

 

 

“14.

Resolution of Differences Over Breaches of Agreement.

The parties shall use good faith efforts to resolve any controversy or claim
arising out of, or relating to this Agreement or the breach thereof, first in
accordance with the Company's internal review procedures, except that this
requirement shall not apply to any claim or dispute under or relating to
Sections 9 or 10 of this Agreement. If despite their good faith efforts, the
parties are unable to resolve such controversy or claim through the Company's
internal review procedures, then such controversy or claim shall be resolved by
arbitration in Manhattan, New York, in accordance with the rules then obtaining
of the American Arbitration Association, and judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof. If
any contest or dispute shall arise between the Company and Employee (or,
following the death of Employee, his estate and heirs) regarding any provision
of this Agreement, the Company shall reimburse (i) Employee for all legal fees
and expenses reasonably incurred by Employee during his lifetime and (ii)
Employee’s estate and heirs for all legal fees and expenses reasonably incurred
by Employee’s estate and heirs through the earlier of the 15th anniversary of
the date of Employee’s death or the final settlement of Employee’s estate, in
any case, in connection with such contest or dispute, but only if Employee (or
his estate or heirs, as the case may be) is successful in respect of
substantially all of Employee's (or his estate’s or heirs’, as the case may be)
claims brought and pursued in connection with such contest or dispute. The
reimbursement provided for in this Section 14 shall be made as soon as
practicable following the resolution of such contest or dispute (whether or not
appealed) to the extent the Company received reasonable written evidence of such
fees and expenses, but in any event no later than the end of the calendar year
following the calendar year in which the expenses were incurred.”

 

-3-

 



 

--------------------------------------------------------------------------------

            6.         A new Section 22 of the Employment Agreement is hereby
added, to read as follows:

 

 

“22.

Section 409A Compliance.

 

(a)       This Agreement is intended to comply with the requirements of Section
409A of the Code (“Section 409A”) and regulations promulgated thereunder. To the
extent that any provision in this Agreement is ambiguous as to its compliance
with Section 409A or to the extent any provision in this Agreement must be
modified to comply with Section 409A (including, without limitation, Treasury
Regulation 1.409A-3(c)), such provision shall be read, or shall be modified
(with the mutual consent of the parties, which consent shall not be unreasonably
withheld), as the case may be, in such a manner so that all payments due under
this Agreement shall comply with Section 409A. For purposes of section 409A,
each payment made under this Agreement shall be treated as a separate payment.
In no event may Employee, directly or indirectly, designate the calendar year of
payment.

 

(b)       All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Employee’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.”

 

7.         Employee further acknowledges that, while the purpose of this
Amendatory Agreement is to conform the Employment Agreement to the requirements
of Section 409A of the Code and Treasury Regulations promulgated thereunder, any
tax liability incurred by Employee under Section 409A of the Code is solely the
responsibility of Employee.

 

[signature page follows]

 

-4-

 



 

--------------------------------------------------------------------------------



Except as amended herein, the Employment Agreement shall remain in full force
and effect.

 

 

VORNADO REALTY TRUST

 

 

 

By: /s/ Alan J. Rice

 

Name: Alan J. Rice

 

Title: Senior Vice President

 

 

 

/s/ Sandeep Mathrani

 

Sandeep Mathrani

 

 

-5-

 



 

 